DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Periquet et al (US 2011/0128135).
Periquet et al disclose an operating device comprising: an operating member (2) supported to be rotatable (see ¶53); a rotor (12) rotating together with the operating member (2); magnetic field generation means (20) configured to generate a magnetic field passing through the rotor (12); a magneto-rheological fluid (5) disposed in contact with the rotor (12) and giving a resistance force to rotation by action of the magnetic field passing through the rotor (12); and a control unit (not shown, see ¶92) configured to control the magnetic field generation means (20), the magnetic field generation means including a coil (20) generating the magnetic field when energized (see ¶93), and a yoke (8) forming a magnetic path for the magnetic field passing through the rotor (see ¶54-57), the control unit (not shown, see ¶92) including magnetization means (see ¶93) and rotational torque control means (see ¶93-99), the magnetization means supplying a current to energize the coil such that a residual magnetic field in the yoke is held at a predetermined magnitude (the control unit is capable of being programmed to perform the function), the rotational torque control means adjusting a current value applied to the coil in accordance with the 
Re claim 2, the magnetization means sets, as the predetermined magnitude, a magnitude of saturated residual magnetization by energizing the coil and bringing the yoke into a saturated state (the control unit is capable of being programmed to perform the function).
Re claim 3, the control unit controls the magnetization means to execute energization of the coil when the operating device is started up (the control unit is capable of being programmed to perform the function).
Re claim 4, the rotational torque control means controls a minimum torque to come close to zero by setting the current value applied to the coil with an offset such that magnetic flux passing through the rotor becomes zero (the control unit is capable of being programmed to perform the function).
Re claim 5, Periquet et al disclose a control method for an operating device comprising: an operating member supported to be rotatable; a rotor rotating together with the operating member; magnetic field generation means configured to generate a magnetic field passing through the rotor; and a magneto-rheological fluid disposed in contact with the rotor and giving a resistance force to rotation by action of the magnetic field passing through the rotor, the magnetic field generation means including a coil generating the magnetic field when energized, and a yoke forming a magnetic path for the magnetic field passing through the rotor, the control method comprising: a magnetization step of supplying a current to energize the coil such that a residual magnetic field (18) in the yoke is held at a .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 6854573 		electronics

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKY A JOHNSON whose telephone number is (571)272-7106.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICKY A JOHNSON/Primary Examiner, Art Unit 3656